Williams, J. (dissenting):
The interlocutory judgment shoiild be reversed and the demurrer sustained, with costs to the appellants and with leave to plead over on paying costs of this appeal and of the demurrer.
The action is brought upon an undertaking given by defendant *147Baltz, as principal, and Weill, Beyer, Howard, Both, Bilcher, Karri, Shire, E. A. Georger, Hold, HofEeld, Schoelkopf, Houck, F. A. Georger, Heupert and Hauenstein, as sureties, in the sum of $250,000, for the faithful discharge, by the principal, of the office of county treasurer of Erie county. The full condition of the undertaking is set forth in the complaint.
Baltz was elected at the general election in 1893 for three years, his term commencing January 1, 1894. The undertaking was given December 15, 1893. He qualified and entered upon the performance of the duties of the office and served through his term. Ten causes of action are set out in the complaint, in each of which Baltz is charged with misconduct in office and loss of moneys coming into his custody as county treasurer, and in each of which it is sought to recover a penalty of $1,200 in addition to the moneys so lost. Judgment is demanded for a total of $31,437.20, and interest on $11,506.26 from June 1, 1906.
The action was brought in December, 1906. Several of the sureties on the bond were then deceased, and their personal representatives were made defendants. Among these was Mr. Houck. The date of his death is not alleged, but his will was admitted to probate in February, 1896, and the executors surviving at the time the action was commenced are parties defendant. These executor defendants demur to the complaint, as does also Mr. Dold, one of the original sureties upon the undertaking.
There are some twenty odd grounds of demurrer stated by each defendant, but the appellants seem to regard them all covered by the six grounds referred to and discussed in their points.
First. A defect of parties defendant. The defect claimed is rather a misjoinder of parties, viz., the executors of the deceased Houck and the surviving sureties. Possibly this ground is properly stated as a defect, under section 488 of the Code of Civil Procedure. At any rate we are not left in doubt as to the real ground insisted upon, that the surviving parties to the undertaking cannot be united as defendants with the personal representatives of those who are deceased.
Second. An improper joinder of causes of action, one against the original sureties and the other against personal representatives of the deceased sureties, all upon the same undertaking.
*148Those two grounds may as well be considered together, as they are intimately connected. The undertaking was in form joint and several, and bound the personal representatives of the obligors.
The rule at common law was, that if one of two or more joint obligors died, his estate was discharged. In such cases, however,, if the surviving joint obligors were insolvent, equity would enforce the debt against the estate of the deceased obligor. By section 758 of the Code of Civil Procedure it was provided that in such case the estate of the joint obligor should not be discharged by his death, but the court might bring in the proper representatives of the estate.
The Court of Appeals in Potts v. Dounce (173 N. Y. 335) held that the effect of this section of the Code was to change the law but not the procedure. The estate could thereafter be proceeded against in an action at law, whereas before it could only be by action in equity, but in the action at law it must be shown that the surviving obligors were insolvent, the same as in equity. Otherwise the survivors would be left to pay and would have their remedy oyer against the estate.
It was never the law, however, that where a joint and several obligor died his estate was discharged. In such a case, under section 758 (supra), the court might order a severance of the action so that it could proceed severally against the estate and survivors. The effect of this section 758 would seem to be that when the joint or several debtor died pending the action, the personal representatives might be brought into the same action, or where the liability was several as well as joint the action might be severed, if the court so elected. Apparently in either cáse the action might proceed with the survivors and the representatives of the deceased both parties. 3STo statute forbids it. The Court of Appeals so held in ease of death during the pendency of the action in Eaton v. Alger (47 N. Y. 345) and Douglass v. Ferris (138 id. 192). It expressed a contrary opinion in Union Bank v. Mott (27 id. 633), but as will be observed by the closing of that opinion itself, the discussion of that question was not necessary to the decision of the case. It was not properly before the court. The case was decided upon an entirely different ground. The appeal was dismissed because the rights of the appellant were in no way affected by the *149order appealed from. All these cases were decided prior to the passage of section 758 (supra), excepting Potts v. Dounce and Douglass v. Ferris, and there is no suggestion in those cases that the survivors and representatives of a deceased, obligor if joint, or joint and several obligors, could not be united in the same action. If their rights could be determined when brought in by reason of a death occurring during the pendency of the action, then they could be determined equally as well,where the death occurred before the action was commenced. If it be said a difficulty arises in joining the survivors and representatives of the deceased obligors, that the same judgment cannot be rendered against both, I reply that the same difficulty would be presented where the representatives are brought in, by reason of a death occurring after the action is brought, and, moreover, there may be separate judgments in cases where the defendants are severally liable. (Code Civ. Proc. §§ 455, 456.)
There are not two separate causes of action alleged, one against the survivors and the other against the deceased and his executors, nor one against the deceased and another against his executors. The cause of action is the one and the same against all of them, the survivors and the estate of the deceased. I do not think these two grounds of the demurrei are well taken.
Third. The complaint, while it may state facts sufficient to constitute causes of action against the surviving obligors, does no1-- as against the deceased or his executors.
Houck died before the office of the treasurer expired, and his failure to account for the moneys alleged to have been received must have occurred after this surety’s death, and it is said his estate could not be liable for any default occurring after his death. Ho authority is cited for this proposition, and the contrary is very likely the true rule as held in Mundorff v. Wangler (44 N. Y. Super. Ct. 495); Stevens v. Stevens (2 Dem. 470) and cases therein cited.
The undertaking in form binds the executors, etc., of the obligors, by which is meant their estates. For any breach of the undertaking their estates would undoubtedly be liable.
I think this ground of demurrer not well taken.
Fourth. Several causes of action are improperly joined in each *150count or cause of action in the complaint, viz.: First. Eor loss of moneys by reason of illegally dealing, therewith and failure to pay the same to his successors. Second. For a penalty of $1,200 under section 147 of the County Law (Laws of 1892, chap. 686, as amd. by Laws of 1901, chap. 112), and, third, for a penalty for neglect to file reports under section 148 of the County Law.
I do not state this claim in the language of the demurrers, but as it is really treated by the appellants. .
Fifth. The causes of action for penalties do not constitute causes of action against the sureties in the undertaking.
Sixth. Practically the same as fifth.
These last three grounds may all be considered together as they are intimately connected. The respondent disclaims any intention to allege causes of action for any penalties under section 148 of the County Law, but claims the action is solely for moneys lost and not paid over to the successor in office and the penalty of $1,250 therefor under section 147 of the County Law. If this be true then why are the failures to file reports alleged in the complaint ? Section 147, as originally passed and as amended, makes no reference to neglect to file reports anywhere. ISTor does it give any penalty or forfeiture for any such failure to file reports. Section 148 does provide a forfeiture for neglect to make the reports of $100 to $500.
Actions under both sections are to be brought in the name of the county, those under section 147 by the successor in office under the direction of the Comptroller, those under section 148 by the district attorney of the county.
This action is brought in the name of the county by the direction of the Comptroller. It is not alleged that the district attorney has anything to do with the action. Each count of the complaint alleges that it was the duty of the treasurer to make the reports, and that he neglected to perform that duty, in addition to alleging loss of moneys resulting from illegal dealing therewith and a failure to pay the same over to his successor, and then with all these allegations in the count closes with the words : £' That the said George Baltz by reason of the facts aforesaid, in addition to the obligations hereinbefore set forth, incurred the penalty of Twelve hundred dollars ($1,200) provided by statute, which amount this plaintiff is *151entitled to recover from these defendants in addition to,” etc. (the amount of money actually lost as alleged).
Very likely there was no design to recover under section 148, because the action was not brought by the district attorney; the amount of the penalty named, $1,200, was largely in excess of that allowed by section 148, $100 to $500, but all the facts were alleged necessary to constitute a cause of action under section 148, and it is doubtful if the respondent can escape the demurrer by saying there was no design to allege such a cause of action. The allegations as to the d uty and neglect to make the reports have no proper place in the pleadings on the respondent’s theory of the case. The appellants might well say that at the trial they may be met with an attempt to establish causes of action under section 148. The stating of the penalty, $1,200, was very likely a mistake; $1,250 was intended as provided by section 147. It seems to me that the various counts of the complaint are demurrable for the reasons here stated.
The remaining question raised is whether the sureties are liable for the penalty, under section 147 of the County Law, which is sought to be recovered. This section provides for the recovery of “ such forfeitures, books, papers or money due, by action or other legal proceedings in the name of his county upon the official undertaking of such former county treasurer, or as otherwise authorized by law.” The recovery for the forfeitures as well as the books, papers and moneys is provided to be upon the official undertaking. The undertaking was that the treasurer should faithfully execute the duties of the office and pay over according to law and account for all moneys, property and securities. The penalty was provided for a violation in part at least of this undertaking, and there would be no reason for providing the penalty should be recovered in an action upon the undertaking unless the sureties as well as the treas urev himself were to be held liable therefor. The intention of the statute was apparently to make them so liable, and the undertaking was made in view of this statutory provision.
I think the sureties are liable for such penalties as were incurred under this section 147. There can be no doubt, I think, that the estate of a deceased surety is liable for whatever the surety himself would have been, if living and in court. I have not quoted these two sections of the County Law in my opinion. They can be *152referred to by looking into the Session Laws of 1892, chapter 686, and 1901, chapter 112. '
Robson, J., concurred.
Interlocutory judgment affirmed, with costs, with leave to the defendants to plead over upon payment of the costs of the demurrer and of this appeal.